DETAILED ACTION
Claims 23-40 are pending as amended on 06/16/20.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims contain multiple grammatically unclear clauses which should be slightly rewritten, as these render the intended scope of the claims indefinite, including: “locally comprising, in each of the at least two glass substrates and facing each other in all the at least two glass substrates” (claim 23), “and, after cutting, a second bent laminated glazing with said local cut edges having compressive edge stresses” (claim 23), “wherein the local cut edges is a notch” (claim 26), “wherein the local cut edges is an orifice” (claim 27), “the zone…is free of orifice” (claims 28, 36-37, 39-40), “the compressive stresses in the zone has an area” (claim 29), “the two glass substrates” (rather than “the at least two”, claim 32).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 23 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Haun, US 2006/0179880.
The prior art anticipates the claimed process for broadly taking a laminated windshield – which is formed in the conventional manner by bending at least two sheets of glass and laminating with an interlayer, and wherein some degree of compressive stresses would be inherently created across all zones during glass forming – and subsequently cutting through the entire laminate to form cut edges which also inherently comprise some degree of compressive stresses (throughout, e.g. [0030-0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Labrot et al., WO 2010/100223 (citations to English equivalent US 2011/0272974) in view of Habeck et al., US 2002/0000292.
With regard to claim 23, Labrot teaches a well-known method for forming a laminated glass such as a windshield wherein two panes (4/5) are thermally bent side by side and then undergo a controlled cooling which is more accelerated at cut edges for strengthening them/inducing compressive stresses, and these panes are laminated on either side of a PVB sheet (6) to form the windshield (throughout, e.g. abstract, [0017-0019 & FIGS. 1-2]).
While Labrot does not expressly disclose performing further cutting in the zones of the bent laminated glazing which “comprise compressive stresses”, it was known in the art at the time of Applicants’ invention to perform cuts in such glass, as shown for example by Habeck (throughout, e.g. abstract, [0079 & FIG. 1]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Habeck with those of Labrot, to further shape such a laminate as desired using known techniques with predictable success.
With regard to claims 24-25 (and 35 & 38), Labrot teaches such compressive stress values [0019] and openings in the laminate.
With regard to claims 26-28 & 30 (and 36 & 39), Labrot teaches both edge zones & hole zones with such compressive stresses [0019], wherein it would have been prima facie obvious to cut (or omit, if not desired) any similar hole/orifice or edge shapes in the laminate as noted above, in order to further modify/trim the shape of the laminate in these zones as desired.
With regard to claims 29 (and 37 & 40), the total area of a given “zone” would depend on one’s definition of a zone, as well as the overall size of the work being processed, and would have been arrived at via routine experimentation with different types of workpieces.
With regard to claim 31, Labrot [0013] & Habeck [0051] also teach the use of various conventional waterjets & sharp cutting tools.
With regard to claim 32, it would have been prima facie obvious for one of ordinary skill in the art to try pushing (“pressing”) or pulling (“suction”) from the limited set of conventional options for bending panes of glass for a windshield or the like.
With regard to claims 33-34, Labrot teaches making ventilated sunroofs (abstract) and windows [0006], any of which would be obvious to employ in a motor vehicle window or the like.


Claims 23-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Labrot et al., WO 2010/100223 (citations to English equivalent US 2011/0272974) in view of Hotrod Hotline (retrieved 11/24/10).
With regard to claim 23, Labrot teaches a well-known method for forming a laminated glass such as a windshield wherein two panes (4/5) are thermally bent side by side and then undergo a controlled cooling which is more accelerated at cut edges for strengthening them/inducing compressive stresses, and these panes are laminated on either side of a PVB sheet (6) to form the windshield (throughout, e.g. abstract, [0017-0019 & FIGS. 1-2]).
While Labrot does not expressly disclose performing further cutting in the zones of the bent laminated glazing which “comprise compressive stresses”, it was known in the art at the time of Applicants’ invention to perform cuts in such glass, as shown for example by Hotrod Hotline, which uses a water jet to carefully cut laminated glass windshields and the like.  It would have been obvious for one of ordinary skill in the art to combine the teachings of Hotrod Hotline with those of Labrot, to further shape such a laminate as desired using known techniques with predictable success.
With regard to claims 24-25 (and 35 & 38), Labrot teaches such compressive stress values [0019] and openings in the laminate.
With regard to claims 26-28 & 30 (and 36 & 39), Labrot teaches both edge zones & hole zones with such compressive stresses [0019], wherein it would have been prima facie obvious to cut (or omit, if not desired) any similar hole/orifice or edge shapes in the laminate as noted above, in order to further modify/trim the shape of the laminate in these zones as desired.
With regard to claims 29 (and 37 & 40), the total area of a given “zone” would depend on one’s definition of a zone, as well as the overall size of the work being processed, and would have been arrived at via routine experimentation with different types of workpieces.
With regard to claim 31, Labrot [0013] & Hotrod Hotline also teach the use of various conventional waterjets and the like to cut.
With regard to claim 32, it would have been prima facie obvious for one of ordinary skill in the art to try pushing (“pressing”) or pulling (“suction”) from the limited set of conventional options for bending panes of glass for a windshield or the like.
With regard to claims 33-34, Labrot teaches making ventilated sunroofs (abstract) and windows [0006], any of which would be obvious to employ in a motor vehicle window or the like.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,670,714. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the earlier filed, parent application are directed to a more narrowly described inventive process of bending a plurality of glass substrates, carrying out localized, rapid-cooling in selected zones, forming a laminated glazing, and cutting along said rapid-cooled zones having compressive stresses which reads on the present claims.

Claims 23-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,616,649. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the earlier filed application are directed to a more narrowly described inventive process of bending a plurality of glass substrates, carrying out localized, rapid-cooling in selected zones, forming a laminated glazing, and cutting along said rapid-cooled zones having compressive stresses which reads on the present claims (and wherein cutting either one or both sheets of the laminated glazing would have been obvious depending on the desired final configuration of the cut glass product).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745